 



Exhibit 10.10

MILACRON INC.

EXECUTIVE LIFE INSURANCE PLAN

     1.    Purpose of the Plan. The Milacron Inc. Executive Life Insurance Plan,
effective January 1, 2004, is maintained by the Company as an insured welfare
plan. The Plan continues the Company’s long established practice of providing
key employees of the Company and its Affiliates with a flexible insurance
benefit as a part of an overall competitive benefits package designed to
attract, retain and motivate highly effective individuals.

     2.    Definitions. Capitalized terms used herein shall have the meanings
assigned to such terms in this Section 2.

     “Affiliate” means any corporation, limited liability company, joint
venture, partnership, unincorporated association or other entity that is
affiliated, directly or indirectly, with the Company and which is designated as
such under the Plan by the Personnel and Compensation Committee from time to
time.

     “Base Salary” means a Participant’s annual base wages paid by the Company
and/or by any Affiliate during the calendar year (or such other annual period
designated by the Committee). Base Salary does not include salary adjustments or
other payments made because of overseas employment, payment made from incentive
plans, ad hoc bonuses, commission bonus payments, relocation expenses or any
payment made from any employee benefit plan.

     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and interpretive rules and regulations thereunder.

     “Committee” means the Benefit Plans Committee of the Company.

     “Company” means Milacron Inc., a Delaware corporation, and any corporation
that shall succeed to its business and adopt the Plan.

     “Disability” means the Participant has become permanently disabled (as
determined by the Committee in good faith) within the meaning of the long-term
disability plan of the Company in effect for, or applicable to, the Participant.

     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and interpretative rules and regulations thereunder.

     “Insurance Policy” means one or more life insurance contracts issued by the
Insurer on the life of a Participant.

     “Insurer” means the insurance company or companies selected by the Company
which issue insurance on the Participant’s life.

 



--------------------------------------------------------------------------------



 



     “Participant” means (i) a current or former employee of the Company or an
Affiliate who had been a party to a split dollar life insurance arrangement with
the Company and who has executed a termination agreement with respect to such
split dollar life insurance arrangement as of the effective date of this Plan
(each of whom shall be referred to as a “Group A Participant”); (ii) an
individual who is first elected to the position of either Chairman, Chief
Executive Officer, President, Chief Operating Officer, Vice President, Treasurer
or Controller of the Company (each of whom shall be referred to as a “Group B
Participant”); or (iii) an employee of the Company or an Affiliate who is a
member of a “select group of management or highly compensated employees,” within
the meaning of Sections 201, 301 and 401 of ERISA, and who is selected by the
Personnel and Compensation Committee to participate in the Plan (each of whom
shall be referred to as a “Group B Participant”).

     “Personnel and Compensation Committee” means the Personnel and Compensation
Committee of the duly constituted board of directors of the Company on the
applicable date.

     “Plan” means this Milacron Inc. Executive Life Insurance Plan, as amended
from time to time.

     “Retirement” means retirement as defined in the Milacron Retirement Plan.

     3.    Participation

     (a)    Group A Participants shall begin participation in this Plan as of
the effective date of this Plan. Group B Participants shall begin participation
in this Plan as of the later of (i) the date they first fall within the
definition of a Participant as provided herein; or (ii) November 1, 2004.

     (b)    Unless otherwise determined by the Personnel and Compensation
Committee, the participation in the Plan of a Group A Participant shall cease,
and the Company shall have no further obligation concerning his Insurance
Policy, upon the earlier to occur of the following dates: (i) the date such
Group A Participant ceases to be an employee of the Company and its Affiliates
for any reason other than his Retirement or Disability; (ii) the date that the
value of the Group A Participant’s Insurance Policy is such that the policy
becomes self sustaining and premium payments are no longer required to maintain
the then current level of coverage; or (iii) the lapse of the Insurance Policy
due to the Group A Participant’s withdrawals from such policy. Unless otherwise
determined by the Personnel and Compensation Committee, the participation in the
Plan of a Group B Participant shall cease, and the Company shall have no further
obligation under the Plan with respect to such Participant, upon the date such
Group B Participant ceases to be an employee of the Company and its Affiliates
for any reason.

2



--------------------------------------------------------------------------------



 



     4.    Purchase of Insurance Policy for Group A Participants

     (a)    In accordance with procedures prescribed by the Committee and the
Insurer, a Group A Participant shall apply or shall have applied to the Insurer
for the purchase of an Insurance Policy providing a death benefit equal to the
Participant’s Base Salary. Each Group A Participant shall be named as the owner
of each Insurance Policy with respect to which he is named as the insured, and
shall possess the unilateral right to exercise all incidents of ownership with
respect to such Insurance Policy without the consent of the Company.

     (b)    If the Group A Participant’s Base Salary increases at any time after
the Group A Participant applies for an Insurance Policy, the Committee shall
approve an increase of the basic coverage purchased by the Participant subject
to the terms and conditions of the Insurance Policy and any applicable
limitations imposed by the Insurer. If the basic coverage under the Insurance
Policy is increased after such an approval, the Company shall pay the
corresponding increase in scheduled premiums in accordance with the terms and
conditions of this Plan, subject to any applicable limitations imposed by the
Insurer.

     (c)    Notwithstanding anything contained herein to the contrary, the type
and amount of any death benefit shall be determined solely in accordance with
the terms of each separate Insurance Policy. Nothing contained herein shall be
deemed to guarantee the availability, amount or payment of any death or other
form of benefit or right from any such Insurance Policy. Except as may be
expressly provided herein, determination of any right under, benefit in or
payment from any such Insurance Policy shall be determined solely in accordance
with the terms and conditions of the Insurance Policy.

     5.    Term Life Insurance Benefit for Group B Participants. In accordance
with procedures prescribed by the Committee and the Insurer, the Company shall
obtain term life insurance coverage on a Group B Participant’s life providing a
death benefit equal to the Participant’s Base Salary. Such death benefits shall
be payable to the beneficiary named by the Group B Participant on a form
provided by the Committee. The benefits provided under this Section 5 shall be
in addition to, rather than in lieu of, any benefits provided to the Participant
under the Company’s group term life insurance plan.

     6.    Premium Payments

     (a)    Subject to Sections 3(b), 8 and 9(f) hereof, the Company shall pay
the scheduled premium payments due and payable under the Insurance Policies for
the basic coverage applicable to each Participant described herein. The Company
shall pay an additional amount on behalf of each Participant (a “Gross-Up
Payment”) equal to the estimated applicable federal, state, local and Medicare
taxes payable by the Participant (as determined by the Committee in its sole
discretion exercised in good faith) in connection with such scheduled premium
and related Gross-Up Payment and arising from participation in this Plan.

3



--------------------------------------------------------------------------------



 



     (b)    Each Group A Participant shall be responsible for paying any
required premiums due and payable under his Insurance Policy in excess of the
scheduled premium payments described in Section 6(a). A Group A Participant may,
in his sole discretion, pay amounts in excess of the required premiums due and
payable under his Insurance Policy, subject to any limitations imposed by the
Insurer. The Group A Participant may, pursuant to procedures prescribed by the
Committee, authorize the Company to make such payments on his behalf using any
resources provided by the Company (including but not limited to withholding from
Base Salary).

     7.    Administration

     (a)    The Committee shall be the administrator of the Plan.

     (b)    Any notice or filing required or permitted to be given to the
Committee under the Plan shall be sufficient if it is in writing and hand
delivered, or sent by registered or certified mail, to any member of the
Committee or its designate. The notice or filing shall be deemed made as of the
date of delivery, or if delivery is made by mail, as of the date shown on the
postmark on the receipt for registration or certification.

     (c)    Subject to the specific limitations stated in this Plan, the
Committee shall have the following powers, duties, and responsibilities: to
carry out the general administration of the Plan; to cause to be prepared all
forms necessary or appropriate for the administration of the Plan; to keep
appropriate books and records; to determine amounts to be distributed to
Insurers under the provisions of the Plan; to determine, consistent with the
provisions of this instrument, all questions of eligibility, rights, and status
of Participants under the Plan; to issue, amend, and rescind rules relating to
the administration of the Plan, including a claims procedure, to the extent
those rules are consistent with the provisions of this document; to exercise all
other powers and duties specifically conferred upon the Committee elsewhere in
this document; and to interpret, with discretionary authority, the provisions of
this Plan and to resolve, with discretionary authority, all disputed questions
of Plan interpretation and benefit eligibility.

     8.    Amendment and Termination

     (a)    The Company reserves the right to amend the Plan at any time by
action of the Personnel and Compensation Committee, with written notice given to
each Participant in the Plan.

     (b)    The Company reserves the right to terminate the Plan, by action of
the Personnel and Compensation Committee, at any time it deems appropriate. Upon
termination of the Plan, no further premiums shall be made by the Company or its
Affiliates to the Insurer.

4



--------------------------------------------------------------------------------



 



     9.    Miscellaneous

     (a)    Notwithstanding any other provision of this Plan, this Plan and
action taken pursuant to it shall not be deemed or construed to establish a
trust or fiduciary relationship of any kind between or among the Company, its
Affiliates, Participants or any other persons. The Plan is intended to be
unfunded for purposes of the Code and ERISA. The rights of Insurers to receive
payment and of Participants to have payments made on their behalf under the Plan
is strictly a contractual right of payment. This Plan does not grant, nor shall
it be deemed to grant Insurers, Participants or any other person any interest or
right to any of the funds, property, or assets of the Company and its Affiliates
other than as an unsecured general creditor of the Company and its Affiliates.

     (b)    No right or interest under the Plan of any Participant shall,
without the written consent of the Company, be (i) assignable or transferable in
any manner, (ii) subject to alienation, anticipation, sale, pledge, encumbrance,
attachment, garnishment or other legal process or (iii) in any manner liable for
or subject to the debts or liabilities of the Participant.

     (c)    Any economic or other benefit to the Participant under this Plan
will not be taken into account in determining any benefits to which the
Participant may be entitled under any profit-sharing, retirement or other
benefit or compensation plan maintained by the Company and its Affiliates,
unless provided otherwise in any such plan.

     (d)    Nothing contained in this Plan or any action taken under the Plan
shall be construed as a contract of employment or as giving any Participant any
right to be retained in employment with the Company or its Affiliates. The
Company and its Affiliates specifically reserve the right to terminate any
Participant’s employment at any time with or without cause, and with or without
notice or assigning a reason, subject to the terms of any written employment
agreement between the Participant and the Company or its Affiliates.

     (e)    The Company’s or the Committee’s waiver of any Plan provision shall
not operate or be construed as a waiver of any subsequent breach by the
Participant.

     (f)    Each Participant shall cooperate with the Company and the Committee
by furnishing any and all information requested by the Company or the Committee
in order to facilitate the payment of benefits under the Plan, and by taking any
other relevant action as may be requested by the Company or the Committee. If
any Participant refuses so to cooperate, the Company shall have no further
obligation to the Participant under this Plan.

     (g)    This Plan shall be binding upon and inure to the benefit of the
Company and its successors and assigns.

     (h)    Neither the Committee nor the Company makes any recommendations or
warranties, express or implied, or assumes any responsibility concerning the
legal context or other implications or effects of this Plan or of any Insurance
Policy.

5



--------------------------------------------------------------------------------



 



     (i)    The Company and its Affiliates may withhold or cause to be withheld
from any amounts payable under the Plan all federal, state, local and other
taxes as shall be legally required.

     (j)    The provisions of this Plan shall be construed and governed in all
respects under and by the internal laws of the State of Ohio, to the extent not
preempted by federal law.

     (k)    Words used in the masculine gender shall be construed to include the
feminine gender, where appropriate, and vice versa. Words used in the singular
shall be construed to include the plural, where appropriate, and vice versa. The
headings and subheadings in the Plan are inserted for convenience of reference
only and are not to be considered in the construction of any provision of the
Plan.

     (l)    If any provision of the Plan shall be held to be illegal or invalid
for any reason, that provision shall be deemed to be null and void, but the
invalidation of that provision shall not otherwise impair or affect the Plan.

     Milacron Inc. has caused this document to be executed by its duly
authorized officer, as of the 1st day of January, 2004.

                  By:  /s/  M. Bradley Baker       M. Bradley Baker       
Title:   Vice President Human Resources     

6